Harrison J.
Action to recover damages for personal injuries caused by the falling of an elevator. The facts out of which the cause of action arose are the same as those which were presented in the case of Treadwell against the same defendants, reported in 80 Cal. 574, the plaintiff and Treadwell having both been passengers on the elevator at the time of the accident. A verdict was rendered in favor of the plaintiff for $30,000, and from the judgment entered thereon, and also from the order of the court denying a new trial, the defendants have appealed to this court.
1. The case of Treadwell was tried in April, 1883, and a verdict rendered in favor of the plaintiff. While the cause was pending in the superior court on a motion for a new trial, the attorneys for the parties to the present action, who were also the attorneys for the respective parties in the Treadwell case, entered into the following stipulation: —
“ Stipulated that the testimony of D. A. Bangs, as given and taken down by the phonographic reporter on the trial of the case of John Treadwell against said defendants, W. F. Whittier et al., when written out in longhand, and certified as correct by said reporter, may be read and used in the trial, or in any proceedings in the said case of George J. Smith v. W. F. Whittier et al., with like force and effect as if said Bangs was on the stand and testifying in open court, subject only to such objections or exceptions as might be made if said Bangs was testifying in open court in said last-named cause, and also subject to the right of defendants’ attorneys to contradict or impeach said Bangs on any matter testified to by him, without first calling his attention *287thereto, or making preliminary proof as to such contradictory matter.
“San Francisco, November 1, 1884.
“ McAllister & Bergih,
“Attorneys for Defendants.
“Lloyd & Wood,
“ Attorneys for Plaintiff.”
Before the trial of the present case, the witness Bangs left the state and died; and on the second day of the trial the plaintiff offered to read his testimony in the former case, under the foregoing stipulation. To this the defendants objected, upon the ground that the stipulation had not been filed with the clerk until after Mc-Allister & Bergin had ceased to be the attorneys for the defendants, and therefore was not binding upon the defendants. Mr. Delmas had become the attorney for the defendants in place of McAllister & Bergin prior to the commencement of the trial, but his substitution as such attorney was not made a matter of record until after the trial had begun, and on the same day, about two hours after the filing of the order of substitution, the plaintiff caused the foregoing stipulation to be filed with the clerk.
Section 283 of the Code of Civil Procedure provides: “ An attorney and counselor shall have authority, — 1. To bind his client in any of the steps of an action or proceeding by his agreement, filed with the clerk, or entered upon the minutes of the court, and not otherwise.”
The evident object of this section is that whenever the attorney shall enter into an agreement for the purpose of binding his client, there shall be such a record thereof as will preclude any question concerning its character or effect, and that the extent of the agreement may be ascertained by the record, — if oral, that it shall be entered in the minutes, and if written, that it shall be filed with the clerk. “ It is not intended to enlarge or abridge the authority of the attorney, but only to pre*288scribe the manner of its exercise.” (Preston v. Hill, 50 Cal. 53; 19 Am. Rep. 647.) The section does not require a construction that in no instance shall an agreement which the attorney may make in behalf of his client be binding, unless entered in the minutes of the court or filed with the clerk. Its provisions have reference to executory agreements, and not to those which have been wholly or in part executed; and it was with reference to oral agreements of an executory character that the court said in its opinion in Borkheim v. B. & M. Ins. Co., 38 Cal. 628, “ of such agreements, therefore, there can be no specific performance.” If under the terms of a mutual stipulation, which was only verbal, one party has received the advantage for which he entered into it, or the other party has at his instance given up some right or lost some advantage, so that it would be inequitable for him to insist that the stipulation was invalid, he will not be permitted to repudiate the obligation of his own agreement, upon the ground that it had not been entered in the minutes of the court.- (Himmelmann v. Sullivan, 40 Cal. 125; Hawes v. Clark, 84 Cal. 272; People v. Stephens, 52 N. Y. 306.) If the party admits that he made such verbal stipulation, it will be as binding upon him as if it had been entered in the minutes of the court. (Patterson v. Ely, 19 Cal. 36; Reese v. Mahoney, 21 Cal. 306.) If, however, the terms of the verbal agreement are disputed, courts refuse to settle such disputes, or to try a collateral issue for the purpose of determining whether any agreement had been made. In Patterson v. Ely, 19 Cal. 36, the verbal agreement was not entered of record until after the trial had begun, and in Hawes v. Clark, 84 Cal. 272, although the minutes contained no record of the agreement, the court nevertheless enforced it, notwithstanding . the objection upon that ground. The same principles are applicable to the enforcement of a written agreement which has not been filed as to a verbal one which has not been entered in the minutes of the court. If the parties have acted upon such written agreement to such an extent that it would be inequitable not to *289recognize its binding effect, as, for example, if a party has obtained under the agreement that in consideration of which the other became bound thereby, or has been relieved of some burden which was the consideration for which it was given, or if the other party has been rea» sonably led thereby to forego any step which but for the agreement he would have taken, courts will not allow the agreement to be repudiated upon the ground that it had not been filed with the clerk.
The stipulation in the present case was one which was within the authority of McAllister & Bergin, as attorneys for the defendants, to make. It pertained to tlieconduct of the suit for which they had been employed,, and when made, was binding upon the defendants, and remained binding upon them until they should be relieved therefrom. They were not relieved from the obligation created by it 'by the mere fact that Mr. Del-mas had been substituted as their attorney in the place of McAllister & Bergin. An attorney who is substituted for another in a cause has no greater rights than his predecessor, nor is his client’s position in the case in in any way changed by such substitution. He steps into the place of his predecessor, and stands, with reference to the case and to the other party, precisely as did his predecessor, and can repudiate or be relieved from an agreement that had been made by him only to the same extent and in the same manner as could his predecessor.
The natural effect of this agreement was to induce the plaintiff to forego the taking of the deposition of Bangs, and the agreement itself, in the absence of any showing in reference thereto, may from its terms be regarded as having been entered into for the mutual benefit and convenience 'of both parties, inasmuch as Bangs had been fully examined and cross-examined in the trial of the Treadwell case by the same attorneys for the respective parties, and each was by this agreement relieved of the labor and time that would have been required *290in taking his deposition for the purpose of re-examining him upon the same subject.
It was not necessary that the agreement should have been filed by the plaintiff immediately upon its execution, under the penalty of not being able to avail himtgelf of it. Its execution by McAllister & Bergin was ¡a continuing consent on their part that it might be ¡filed at any time thereafter, unless they should in some direct and express mode signify their withdrawal of such consent, and upon the death of Bangs before such consent was withdrawn, the position of the plaintiff in reference to having his testimony for use at the trial of the present case became so changed that thereafter the agreement could not have been revoked, or the consent ■ of the, attorneys to its filing withdrawn. When it was . afterwards filed, the effect of such filing operated and ibecame binding upon the defendants as from its date.
2. At the trial, the defendant Ravekes was called as a witness on-behalf of the plaintiff, and was asked whether !he had received any directions from those who put the ■ elevator in the building as to how it should be handled or. used, and whether anything was said as to what the effect would be if he did not carry out those instructions; and answered that he had received from them instructions to start slowly at first, and always when reaching . either floor at which to leave the elevator, to decrease the speed by shutting off the water, and never allow the elevator to stop of its own accord; that otherwise the - effect would be to break-a-portion of the machinery in the basement. These questions were objected to by the defendants, upon the ground that they were “ irrelevant and immaterial,” and the overruling of their objection is assigned as error. The argument of the appellants upon this assignment is, however, mainly upon the ground that the evidence was incompetent, for the reason that it was hearsay.
The evidence given by the witness in answer to the questions was both relevant and material. The main issue between the parties to the action was whether the *291defendants had been negligent in the mode in which they had run the elevator at the time of the accident, and upon that issue the plaintiff had the right to introduce any competent evidence that would tend to establish such negligence. Negligence is opposed to diligence or carefulness, and is never absolute or intrinsic, but is always relative to some circumstance of time, place, or person. The definition which is most frequently given is that formulated by Baron Alderson in Blyth v. Birmingham Water Works Co., 11 Exch. 784, as “ the omission to do something which a reasonable man guided upon those considerations which ordinarily regulate the conduct of human affairs would do, or doing something which a prudent and reasonable man would not do.” “It must be determined in all cases by reference to the situation and knowledge of the parties, and all the attendant circumstances. What would be extreme care under one condition of knowledge and one state of circumstances would be gross negligence with different knowledge and in changed circumstances.” (NitroGlycerine Case, 15 Wall. 536.) The Civil Code, section 1714, makes every one responsible “ for an injury occasioned to another by his want of ordinary care or skill in the management of his property”; and “ordinary care ” is that which every person of ordinary prudence takes of his own concerns, or would employ under similar circumstances. In Hoffman v. Tuolumne Co. Water Co., 10 Cal. 413, the test is stated to be, “what discreet and prudent men should do, or ordinarily do, in such cases, where their own interests are to be affected, and all the risk their own.”
As negligence is the violation or disregard of some duty or obligation which one owes to another, it is evident that a knowledge of the facts out of which the duty springs is an essential element in determining whether there has been any negligence. In certain relations, such knowledge is conclusively presumed, while in others it devolves upon the party charging the negligence to show that the knowledge existed. Especially is such *292knowledge an element in determining the care to be exercised in the use of some mechanical or natural agency, whose superior force demands skill in its management, to prevent its getting beyond ordinary control. The amount of care requisite in such a case depends upon the extent to which the knowledge goes. The mode in which an appliance involving such agency is to be used is as material as the manner in which it is constructed, and if one mode of its use is free from danger and another not, it is relevant and material to show whether the defendant knew how to use that mode which was free from danger, since his knowledge of the proper mode, and his failure to exercise it, would be evidence of negligence. “ Facts which were known to him, or by the use of proper diligence would have been known to a prudent man in his place, come into account as part of the circumstances.” (Pollock on Torts, 356.) In the case of Hoffman v. Tuolumne Co. Water Co., 10 Cal. 413, it was held that the knowledge of the defendants respecting the character of the ground upon which the dam was constructed was an element to be considered in determining whether they had been guilty of negligence in constructing it; and the nitro-glycerine case went upon the proposition that the defendants were ignorant of the proper mode of handling the article. The negligence of the master in the retention of an incompetent servant, or in the use of defective machinery, is frequently shown by evidence that he had been informed of previous negligent acts on the part of the servant, or of the defects in the machinery. (Malone v. Hawley, 46 Cal. 409.) The negligence of the servant, or the defects in the machinery, must still be shown in the particular case, but the presumption that the master has fulfilled his obligation to select competent servants, or provide suitable machinery, is overcome by proof that such information had been communicated to him. Whenever the knowledge or information of the party charged to have been negligent is a factor in determining such question, it is proper, for the purpose of showing such knowledge or *293information, to show that notice was given to him, and that he was informed of the facts which would constitute negligence; and there is no better mode of showing this than by the evidence of the party himself that he had received the information. Whether in fact such information was or was not correct is immaterial for the purpose of determining its admissibility; and hence it is no objection to its admission that it was not given under the sanction of an oath, or that the opposite party had no opportunity of cross-examining the informant. The truth of the information is a distinct issue, and must be established by competent evidence; but upon the theory that the imformation was correct, the plaintiff, in the present instance, had the right to show that the defendants had received such information, and thus obviate any claim that might be made by them that they had exonerated themselves from liability by procuring the elevator to be constructed by a competent and reputable manufacturer.
The evidence thus introduced was not, moreover, within the rule which excludes hearsay. Hearsay is a species of derivative evidence which is offered for the purpose of establishing some specific fact in a case, and rests on the veracity and competency of some other person than the witness. Such testimony is excluded whenever it appears that a higher degree of evidence of that fact can be obtained by the production of the person from whom the evidence offered was derived; but whenever the testimony of such person is of no higher degree in establishing the fact to be shown than the evidence offered, either is original and primary evidence of that fact. If the fact sought to be established is, that certain words were spoken, without reference to the truth or falsity of the words, as, for instance, that a certain statement was made by a party to the action as an admission of a fact, or was made to him as a notice, or under such circumstances as to require action or reply from him, the testimony of any person who heard the statement is original evidence, and not hearsay. (Wharton on Evidence, sec. *294254; Greenleaf on Evidence, sec. 100; People v. McCrea, 32 Cal. 98; People v. Estrado, 49 Cal. 171.) Such evidence is admitted for the purpose of establishing merely the utterance of the words, and not their truth, but the admission in evidence of the words spoken is not to be used in determining the issue of their truth. Necessarily, the words so spoken are brought before the jury, but the jury can readily be instructed by the court that they are not to regard them as proof of the facts that are stated. (People v. Estrado, 49 Cal. 173.) “It sometimes happens that a declaration is evidence for a particular purpose, although it is not to be taken as evidence to prove the truth of the facts declared; for the rule seems to be, that if the declaration be evidence as a circumstance in the action for any purpose, it is to be received; and the jury are to be directed not to consider it for other purposes for which abstractedly it could not have been received.” (Starkie on Evidence, 89.)
Upon these principles, when Ravekes was told in what way the elevator should be run, and what would be the consequence of running it otherwise, the receiving of that instruction became a distinct fact in the case, and could be shown by any one who heard it. His own admission, whether upon the record or as a witness at the trial, that such instruction was given him, obviated the proof by any other witness, but cannot be considered as hearsay. “ As matter of evidence and practice, proof of actual knowledge may be of great importance. If danger of a well-understood kind has, in fact, been expressly brought to the defendant’s notice as the result of his conduct, and the express warning has been disregarded or rejected, it is above hearsay, and more convincing to prove this than to show in a general way what a prudent man in the defendant’s place ought to have known.” (Pollock on Torts, 356.)
3. The court did not err in allowing the plaintiff to read certain counter-affidavits upon a motion for a new trial. (Spottiswood v. Weir, 80 Cal. 451.) One of the grounds of the motion was the misconduct of the jury, *295and in support of this ground, the defendant had filed and served certain affidavits, to the effect that one of the jurymen had made inquiries about the workings of an elevator outside of the court-room. Within five days after these affidavits had been filed, the plaintiff caused certain affidavits, which were directly responsive to them, to be prepared, but they were not filed until more than ten dayb thereafter. Upon affidavits on the part of the plaintiff showing these facts, together with an affidavit for the purpose of showing that it was by reason of the inadvertence and excusable neglect of his attorneys that they had not been filed, the court allowed them to be filed and read.
This ground of the motion for a new trial, as well as the subject-matter of the affidavits, made it essentially proper that the court should allow the plaintiff an opportunity to reply to these affidavits, if it was within its power to do so; and matters presented in support of a claim of inadvertence and excusable neglect are so greatly within the discretion of the court to which they are addressed, that unless there should appear to be an abuse of that discretion, we would not interfere with its action. The defendants were not entitled to a new trial upon this ground, unless the facts upon which it was based existed, and the time within which the plaintiff might controvert such affidavits is not made by the statute jurisdictional, or declared to be a limitation upon the exercise of such light. It is only a rule of procedure, and in the absence of statutory limitation, is subject to the equitable control of the court, and the court should disregard any error or defect in the proceedings, whe never a substantial right of a party is not affected. (Code Civ.Proc-., sec. 475.) Rules of procedure, whether statutory or made by the court, are intended to facilitate courts in doing justice between the parties. They are framed with a view to enable litigants to properly present their cause for determination; and courts, in the exercise of their supervisory care over them, should be inclined to take that course which will enable them to *296ascertain the actual facts in a cause. For the guidance of parties, certain formalities are required, and certain times specified within which the several steps are to be taken; but, except in matters which are jurisdictional, these provisions are intended for the convenience of courts and litigants, and should be liberally construed.
4. Upon the cross-examination of the defendant Bavekes, the defendants endeavored to show that he had taken no part in the defense'of the present action; and upon his re-direct examination, he was asked whether he had not advocated with his firm a settlement of the case, to which the defendants objected, upon the ground that it was “ incompetent and irrelevant,” but did not specify the grounds upon which they claimed it to be incompetent. The court overruled their objection, and it is now contended by them that in this ruling the court violated the rule which precludes a party from giving evidence relative to offers for a compromise which have been rejected. In the present case, however, there was no treaty for a compromise depending between the parties, and the testimony introduced did not relate to the offer of any terms of compromise, or to any dealing with the adverse party upon the subject of a compromise; and the rule which excludes offers made for the purpose of settlement is inapplicable.
The statement of a party against whom a claim is made, that he is willing to settle the claim, is a declaration by him against his interest, sometimes called a self, disserving or self-harming statement; and section 1870 of the Code of Civil Procedure provides that upon the trial of a cause, evidence may be given of,—“ 2. The act, declaration, or omission of a party, as evidence against such party.” Such declarations are classed in books on evidence under the head of Admissions. Mr. Stephen, in his treatise on Evidence, defines an admission to be, “ a statement, oral or written, suggesting any inference as to any fact in issue, or relevant, or deemed to be relevant, to any such fact made by or on behalf of any party to any proceeding.” Within this definition, the testi*297mony sought from the witness Eavekes was admissible. Such a declaration, in the absence of any other evidence than that he made it, would justify a jury in drawing the inference that he considered himself liable for the claim, since ordinarily men are willing to settle only those claims for which they are liable, and consequently the statement is admissible upon the same principles as would be his direct statement that he was liable for the claim. The making of such admission is a fact which is relevant to the issue upon his liability. Proof of making the admission is not, however, proof of the fact of his liability, but is only evidence in support of proving that fact; and the weight of such evidence, as well as its sufficiency for authorizing such inference, must be determined by the jury. The declaration may have so little weight in itself that the jury would not regard it as entitled to any consideration; and the party making the declaration may countervail its entire weight and sufficiency by showing the circumstances under which it was made, or the purpose for which he made it, as, for example, that he made it under a misapprehension of the facts, or with a view to a speedy determination of the controversy, or out of a charitable regard for the claimant; but the declaration itself is admissible, upon the ground that the facts implied therein are relevant to the issue in the case. Admissions are general!)' regarded as weak evidence for the proof of a fact, and are never conclusive of the facts stated, or of the inference to be drawn therefrom; and our statute requires the jury to be instructed, on all proper occasions, “that the evidence of the oral admissions of a party ought to be viewed with caution.” (Code Civ. Proc., sec. 2061, subd. 4.) An exception to the admissibility of such admissions exists when they are made by way of an offer to buy peace, or with reference to negotiations with the adverse party for a compromise of the dispute. Under such circumstances^ except as they are admissions of distinct facts, they are regarded as hypothetical admissions, from which it is not proper to draw any inference of liability, and there*298fore are not to be received in evidence. The rule, however, which excludes offers made for the purpose of a compromise, does not apply to statements made by a party which are in no wise connected with any attempt at a compromise, whether these statements are made to a stranger or to his co-defendant. (West v. Smith, 101 U. S. 273; Ashlock v. Linder, 50 Ill. 169; Marvin v. Richmond, 3 Denio, 58; Molyneaux v. Collier, 13 Ga. 415; Mc-Lendon v. Shackleford, 32 Ga. 474; Clapp v. Foster, 34 Vt. 580; Gulzoni v. Tyler, 64 Cal. 334; Greenleaf on Evidence, sec. 192; 1 Phillips on Evidence, Cowen & Hill’s note No. 124; Wharton on Evidence, secs. 1077, 1090.)
The question asked of the witness Ravekes concerning the statements of Smith when he came up in the elevator were so clearly connected with the accident as to be relevant to the issue between the parties, and the reply was of such a nature that the defendants could not have been prejudiced thereby.
5. We cannot hold that the damages were so excessive as to appear to have been given by reason of any passion or prejudice on the part of the jury.
The plaintiff, at the time of the accident in 1878, was thirty-six years of age, in good health, and engaged in an extensive business, which required .great physical activity. The elevator fell with him from the upper floor of the building to the basement, a distance of from forty to forty-five feet, and by the fall he was so injured as to prevent him from continuing his business, and to disable him from engaging in any active occupation. It is unnecessary to recount in detail all the various injuries which he received, or the sufferings which he endured during the time that he was under the care of the surgeon. He was confined to his bed for nearly a year, and it was three years before he could walk the distance of a block. When he was first carried to his house, his limbs were completely paralyzed, his right leg broken with a comminuted fracture, and the bones of the shin protruding from his flesh and clothes, the bones of one ankle broken, and the arch of his foot so *299injured as to destroy the joint, and deprive him of all control of the foot. His spinal column received such concussion as to produce a partial permanent paralysis in his legs. At the time of the trial, ten years after the injury, it was shown by the testimony of the surgeons who then examined him, that his right leg had only one fourth of its original vigor, and but little power of motion, aud that his other leg was atrophied by reason of the injury to his spinal column, and that he would never recover ®ny further use of his limbs; and also, that as he grew older, he would be likely to lose their use entirely. In addition to this, he received serious injury to his bladder, which remained paralyzed for many months, and caused him to suffer greatly; and also to the rectum, from which he had not become free at the time of the trial. The jury, in addition to the testimony concerning his injuries, had an opportunity to see the plaintiff himself; and determine how far the testimony was corroborated by bis appearance.
It is not contended by the appellants that the record discloses any indication of passion or prejudice cm the . part of the jury in determining the amount of damages which they awarded, other than the mere fact of its amount. The judge before whom the case was tried approved the verdict, notwithstanding the objection to the amount made by the appellants, and in consideration of the character and extent of the injuries slaown to have been sustained by the plaintiff, we are not inclined to disregard his action.
The judgment and order are affirmed.
McFarland, J., and Garoutte, J., concurrecL